Citation Nr: 0322539	
Decision Date: 09/03/03    Archive Date: 09/08/03	

DOCKET NO.  99-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:  Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Detroit, 
Michigan, Regional Office of the Department of Veterans 
Affairs (VA) which granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 
rating of 30 percent from October 1997.  The veteran has 
appealed the rating assigned for the disability.  The veteran 
has relocated several times since the original rating 
decision on his claim; at the present time, his file is under 
the jurisdiction of the VA Regional Office (RO) in Buffalo, 
New York.

By a decision issued in October 2000, the Board denied the 
veteran's appeal for a rating higher than 30 percent for 
PTSD.  The veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued a single-judge decision by Judge Steinberg in January 
2002 that vacated the decision and remanded the matter to the 
Board for readjudication.  Judge Steinberg found that by 
failing to consider evidence favorable to the veteran the 
Board had provided inadequate reasons and bases for its 
decision.  The order further found that the Board incorrectly 
failed to refer the claim to appropriate VA authorities for 
extraschedular consideration in light of the fact that the 
record contained evidence that the PTSD impairs the veteran's 
ability to work.

The Board thereafter conducted additional evidentiary 
development consisting of a VA psychiatric examination to 
clarify the extent of disability associated with PTSD and to 
determine the extent to which the disorder affected the 
veteran's ability to work.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
record now contains the report of a VA examination conducted 
in May 2003 as well as additional evidence submitted by the 
veteran including a medical statement from a Vet Center and 
documents pertaining to Social Security benefits.  The 
veteran has waived his right to have the newly received 
evidence considered initially by the RO.  The case may 
therefore be reviewed by the Board without further RO action.

Although the appeal has been developed and certified only as 
to the issue of entitlement to an increased rating for PTSD, 
the record raises a question as to whether the service-
connected PTSD renders the veteran unemployable.  If 
unemployability due to PTSD is established by the evidence, 
the veteran is eligible to receive a total disability rating 
based on individual unemployability provided that the 
schedular requirements established by law are satisfied or, 
alternatively, extraschedular entitlement is shown.  
38 C.F.R. §§ 4.16(a), 3.321(b) (2002).  The issue of 
entitlement to an individual unemployability rating is before 
the Board since evidence of unemployability is of record.  
See Roberson v. Principi, 251 F3. 1378 (Fed. Cir. 2001) 
("[w]hen an RO is considering an increased rating claim from 
a veteran whose schedular rating meets the minimum criteria 
of section 4.16(a) and there is evidence of service-connected 
unemployability, evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for [an 
individual unemployability] rating."); Norris v. West, 12 
Vet. App. 413, 421 (1999); see also Coyalong v. West, 12 Vet. 
App. 524, 531 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
intrusive recollections of combat, major depression, 
insomnia, anger and irritability, and panic attacks.

2.  The service-connected PTSD results in occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, judgment, thinking and mood, near 
continuous panic or depression, and inability to establish 
and maintain effective relationships.

3.  The veteran's service-connected PTSD does not result in 
total occupational and social impairment, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, 
disorientation to time or space, or memory loss for names of 
close relatives, his own occupation, or his own name.

4.  Service connection is also in effect for a shell fragment 
wound scar on the right thigh, rated noncompensable.

5.  The service-connected disabilities render the veteran 
unable to obtain or retain a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD 
are met.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.130, Code 9411 (2002).

2.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability are 
met.  38 C.F.R. §§ 3.340, 3.343, 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA have been further clarified by 
the Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  In particular, the RO 
has not provided notice to the veteran of the requirements of 
the VCAA, including the division of responsibilities between 
VA and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  However, in view of the 
determinations herein, which are wholly favorable to the 
veteran, the Board's present consideration of the claims 
without further RO action will not be prejudicial to the 
veteran.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Factual Background  

The veteran's original claim for service connection for PTSD 
was received on October 24, 1997.  Obtained in support of 
that claim were treatment records from L. Rice, M.D., 
covering the period from January to September 1977, during 
which the veteran was seen for depression and insomnia.  It 
was reported that he was seeing a VA counselor for PTSD.  He 
was currently working as a tree man.

The veteran underwent a VA social work survey in January 
1998.  He had been self-employed in the horticulture business 
from 1989 to 1996 and was currently working part time while 
looking for other work.  He was upset because he had not been 
very successful.  He was currently separated and expected to 
be divorced.  He was currently taking medication for sleep 
problems.  The veteran indicated that he had intrusive 
thoughts of Vietnam daily, that he had difficulty 
experiencing pleasure, that he was a very angry person, that 
he had poor concentration and short-term memory, and that he 
had a strong startle response.

On psychiatric examination the veteran gave details 
concerning combat experiences and the deaths of certain 
individuals.  He complained of vivid, intense and violent 
nightmares of war-related events he lived or witnessed.  He 
had difficulty trusting people or experiencing pleasure.  He 
described episodes of intense anxiety consistent with panic 
attacks and periods of depression accompanied by suicidal 
ideation.  He related that his extraordinarily intense anger 
prevented him from relating to others; this was the main 
reason why his marriage failed and why he had difficulty 
working with others.  On examination the veteran was tense 
and restless.  He was tearful on various occasions when 
discussing the death of his friends.  His mood was angry.  
His affect was anxious and depressed.  Insight and judgment 
were fair.  The diagnosis was post-traumatic stress disorder.

Records from a Vet Center covering the period from February 
1996 to July 1998 show that the veteran was seen in 
individual and group counseling for PTSD, alcohol abuse, and 
marital and family problems.  The veteran was taking a course 
in herbicides in the hope of getting a better job.

The veteran was hospitalized at a VA hospital from January to 
March 1999 for treatment of PTSD.  Presenting symptoms 
included daily intrusive memories of war experiences, 
distress at reminders of war experiences, detachment and 
isolation from others, anger, irritability, sleep 
difficulties and substance abuse issues.  He was assigned 
initially to a six-week treatment program which was extended 
to eight weeks, during which he received group and individual 
therapy.  He reported an extended history of interpersonal 
difficulties, family disruption and underemployment and 
described himself as highly defensive and easily angered when 
confronted by others.  He appeared to derive benefit from his 
hospital stay.  The diagnosis at discharge was PTSD, chronic, 
moderate.  The Global Assessment of Functioning (GAF) score 
was reported to have been 45 during the past year and to be 
60 currently.

A September 2002 statement from a readjustment counseling 
therapist and a psychologist associated with the Vet Center 
reports that the veteran had become increasingly disengaged 
from his family due in part to anger and hurt over past 
events and inability to make efforts on his own behalf.  His 
home was in the process of foreclosure due to his inability 
to make mortgage payments during the past year.  The report 
refers to severe social, occupational and relationship 
impairments.  Socially, the veteran had become increasingly 
isolated.  He had established a strong connection with other 
veterans in 1997 and 1998, but his veteran's group had been 
disbanded.  The veteran did not engage in social activities 
and spent his time at home reading and tending to his garden.  
Since Vietnam the veteran had had a history of 
underemployment.  He had been employed variously as a 
psychiatric aide, freelance photographer, and 
horticulturist/landscaper.  Despite being intelligent and 
capable his employment history reflected difficulty in all 
fields of employment due to problems with authority figures.  
He could be hostile, critical, and unyielding and was 
intolerant of what he perceived to be ignorance or weakness 
in others.  The veteran was reported to have panic attacks 
which had precipitated at least two trips to a hospital 
emergency room because of symptoms suggesting a heart attack.  
As the panic attacks had increased, so had the veteran's 
inability to engage in social or occupational activities.  
The diagnosis was PTSD with panic disorder.  The veteran was 
characterized as unemployable.  

The veteran underwent a VA psychiatric examination in May 
2003.  His speech was within normal limits in volume and tone 
but many responses were tangential and disorganized, giving 
the impression that his thought pattern was confused.  He was 
emotionally labile, critical and demanding.  He appeared to 
be barely controlling his anger during much of the interview.  
Judgment and insight were poor.  The veteran continued to 
display manifestations of PTSD and also met the criteria for 
major depressive disorder.  The examiner commented that the 
veteran's longstanding emotional lability and antisocial 
behaviors as well as periodic anger and impulsive use of 
substances were likely the result of a characterological 
disorder.  There were features of both borderline personality 
and antisocial personality, and it was considered likely that 
the veteran was dependent on prescription medication and/or 
alcohol.  There was also a question of the veteran's reality 
testing, suggesting that some kind of psychotic disorder was 
present.  The veteran's behavior was eccentric and his 
grooming was poor.  The examiner believed that the veteran 
was not employable and found it very likely that the 
unemployability was directly the result of mental disorders 
developed secondary to combat experiences, that difficulty 
with substance abuse began in Vietnam, and that depression 
was secondary to substance abuse and/or PTSD.  The examiner 
further stated that it was likely that any early symptoms of 
borderline and antisocial personality disorder were 
permanently exacerbated by exposure to combat.  The Axis I 
diagnosis was PTSD, major depressive disorder.  The GAF score 
was 30.

The record on appeal includes the veteran's vocational 
rehabilitation file, which shows that the veteran was 
evaluated in 1999 for a program of vocational rehabilitation.  
The April 1999 evaluation report states that the veteran's 
personal adjustment was poor and that he was defensive and 
belligerent.  In the past two years he had experienced 
various psychosocial stressors, including a jail term, being 
fired, a change in health of a family member, marital 
separation, divorce and pregnancy, and a change in his 
financial state.  He described his current ability to cope 
with stressors as very good.  His past occupations included 
that of landscaper and psychiatric technician.  He currently 
worked as a landscaper earning $8,000 to $12,000 per year.  
His income varied because of the seasonal nature of his work.  
His goal was to finish his degree in English and then teach, 
and he had been accepted at a university.  The report stated 
that the service-connected disability appeared to limit the 
veteran's ability to get along with others and that he had 
not seemed to accept or compensate well for his disability.  
The evaluator concluded that the veteran was not yet ready 
and feasible to pursue his stated vocational goal immediately 
and that a vocational pursuit might seem more viable and 
attainable at a later date.  In June 1999 it was concluded 
that the veteran had an impairment of employability which he 
had not overcome.  It was found that he had an employment 
handicap but that he did not have a serious employment 
handicap.  Achievement of a vocational goal was deemed to be 
reasonably feasible.  His counselor stated in August 1999 
that although the veteran might be able to teach, he could do 
so only in a small school, preferably in a rural area.  A 
vocational rehabilitation program was approved but was 
discontinued in November 1999 after the veteran failed to 
respond to VA contacts.

Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (2002).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(2002).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (2002).  

PTSD is rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Mental Disorders, as set forth in 38 C.F.R. § 
4.130, effective November 7, 1996.  For ratings of 30 
percent, 50 percent, 70 percent and 100 percent, the General 
Rating Formula provides as follows:  

30 percent -- occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

The Global Assessment of Functioning (GAF) scale is a scale 
that reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" [citing the Diagnostic And Statistical Manual For 
Mental Disorders of the American Psychiatric Association (4th 
ed.), p.32.].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

A total rating based on individual unemployability is 
assigned when the evidence shows that service-connected 
disabilities preclude a veteran from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  See 38 U.S.C.A. §§ 1155; 38 C.F.R. 
3.340, 3.341, and 4.16(a) (2002).  There must be impairment 
of such degree that it is impossible for the average person 
with such disabilities to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  The 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities. See §§ 3.341, 4.16, 4.19 (2002); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For the purposes of 
38 C.F.R. 4.16(a), marginal employment shall not be 
considered substantially gainful employment.  "Marginal 
employment" generally shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
Census, as the poverty threshold for one person.  

Before a question of individual unemployability can be 
addressed, the claimant must satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (2002).  Those criteria are 
met when one disability is ratable at 60 percent or more, or 
when two or more disabilities are ratable at 40 percent or 
more, with sufficient additional evidence to bring the 
combined rating to 70 percent or more.  Disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability for the purpose of meeting the 
60 percent requirement.  

Legal analysis  

A.  Higher initial rating for PTSD  

The present appeal arises from the initial rating assigned 
following the allowance of service connection.  Consequently, 
separate ratings known as "staged ratings" are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  The evidence of record, however, is consistent in 
its description of the manifestations of PTSD.  The veteran 
displays many characteristic symptoms of the disorder, 
including intrusive recollections, persistent reexperiencing 
of traumatic events, and persistent symptoms of increased 
arousal such as irritability, anger and sleep problems.  In 
addition, the veteran is distrustful of others.  The veteran 
lives a rather isolated existence and has problems getting 
along with other people.  

The clinical picture is complicated by the fact that the 
veteran's psychiatric adjustment is also affected by 
psychiatric symptomatology for which service connection has 
not been expressly granted, including a depressive disorder, 
panic attacks, and a variously-diagnosed personality 
disorder.  However, there is an uncontradicted medical 
opinion in the record to the effect that the panic attacks 
are associated with PTSD and that the symptoms suggesting 
personality disorders are related to combat experiences.  To 
that extent, neither may be satisfactorily disassociated from 
the service-connected PTSD for rating purposes.  Likewise, 
any impairment due to depression alone cannot be individually 
defined.  When it is not possible to separate the effects of 
nonservice-connected disorders from those of service-
connected disorders, the Board is required under 38 C.F.R. 
§ 3.102 to resolve reasonable doubt in the claimant's favor 
and find that the manifestations are attributable to the 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology due to a nonservice-
connected disability and a service-connected disability in 
the absence of medical evidence which does so).  
Consequently, for the purpose of this decision, all 
psychiatric manifestations shown in the record will be 
considered to result from PTSD.  

The GAF scores reported in the record provide an important 
form of impairment classification by clinical personnel.  The 
GAF scores recorded during the period covered by the service 
connection award range from a low of 30 to a high 60.  Under 
the criteria set forth in the Diagnostic and Statistical 
Manual of Mental Disorders of the American Psychiatric 
Association 4th Edition (DSM-IV), scores from 51 to 60 are 
considered to represent moderate symptoms.  Scores from 41 to 
50 represent serious symptoms.  Scores from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.

In applying the rating criteria, the weight given to the GAF 
scores must be consistent with the evidence describing the 
nature and severity of the actual impairment.  The record 
shows that the veteran has a long and well-documented history 
of anger and hostility toward other people which have 
interfered with his occupational and family relationships.  
He is distrustful of others and he leads a life of social 
isolation.  It is clear from treatment and examination of 
records that the veteran has experienced "deficiencies in 
most areas," such as work, school, family relations, 
judgment, thinking or mood as identified in the criteria for 
70 percent rating.  While he does not have some of the 
individual symptoms listed in the criteria, such as illogical 
or obscured speech or obsessional rituals, the overall level 
of impairment equates most nearly with the criteria for a 70 
percent rating and warrants the assignment of an initial 
rating of 70 percent.

In finding that the service-connected PTSD most nearly 
approximates the criteria for a 70 percent rating, the Board 
is also finding that the criteria for a schedular 100 percent 
rating are not met, even with consideration of 38 C.F.R. § 
4.7 (2002) (where there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned).  The criteria for a schedular 100 
percent rating require "total occupational and social 
impairment" due to symptoms of a nature and severity that are 
not documented in the present record, such as, for example, 
gross impairment of thought processes, delusions or 
hallucinations, or disorientation to time or space.  The 
schedular requirement that there be total occupational and 
social impairment is not satisfied.

Accordingly, the Board finds that the assignment of a 
70 percent schedular evaluation for PTSD is warranted but 
that a preponderance of the evidence is against the 
assignment of a rating higher than 70 percent.  Where a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

B.  Total disability rating based on individual 
unemployability  

A TDIU is assigned when the evidence establishes that 
service-connected disability prevents a veteran from 
maintaining gainful employment consistent with his education 
and occupational experience.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2002).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

As a result of the decision herein to award a 70 percent 
schedular rating for PTSD, the veteran now meets the 
schedular requirements set forth in 38 C.F.R. § 4.16(a) for a 
total rating based on individual unemployability.  In 
addition to the PTSD, the veteran's service-connected 
disabilities include a shell fragment wound scar on the right 
thigh which is asymptomatic and rated noncompensably 
disabling.  However, since the scar is not shown to 
contribute to the veteran's occupational impairment, his 
entitlement to an individual unemployability rating must be 
based on the disability associated with PTSD alone. 

The record contains uncontradicted private and VA medical 
opinions that the veteran is unemployable as the result of 
psychiatric disability.  The Board may not disregard this 
evidence or exercise its own independent medical judgment.  
To the contrary, the Board finds that the opinions are 
supported by adequate clinical data and are consistent with 
the evidentiary record.  Accordingly, the evidence supports a 
finding that the service-connected PTSD, without 
consideration of the veteran's age, renders him incapable of 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience.  

While the evidence regarding the veteran's current 
unemployability is unequivocal, the Board recognizes that the 
evidence is less compelling as to the veteran's ability or 
inability to work throughout the entire period since October 
1997.  In February 1997, only a few months before he filed 
his service connection claim, and again in March 1999 when he 
was discharged from a VA hospital, the GAF score was 60 and 
thus consistent with only moderate impairment.  The veteran 
continued to perform some degree of horticulture or landscape 
work until some time in 1999 which might arguably be 
considered at least marginal despite the low income it 
produced.  He was considered to be under a handicap for VA 
vocational and rehabilitation services though not under a 
"serious" handicap that would have precluded participation 
in the program.  

Nevertheless, the record can be read to demonstrate a 
progressive deterioration in the veteran's condition 
throughout the relevant period with a corresponding increase 
in the level of occupational impairment since the filing of 
the claim.  At that point, the veteran was clearly on the 
path to ultimate unemployability.  It is not possible to 
identify any point after the filing of the claim where he 
demonstrably crossed the line from significantly disabled to 
unemployable.  The veteran's accounts of adjustment problems 
associated with PTSD are consistent, credible and well 
documented.  The GAF of 60 in March 1999 evidently reflected 
the salutary effects of two months of hospitalization, in 
contrast to the score of 45 which defined his status at the 
time of entrance to the hospital and appears to be consistent 
with his adjustment afterwards.  Significantly, there is no 
evidence of actual employability.  With resolution of 
reasonable doubt in favor of the veteran, the Board finds 
that the requirements for the assignment of a total rating 
based on individual unemployability have been satisfied 
throughout the period included in the initial rating.  


ORDER

An initial rating of 70 percent, but no higher, is granted 
for PTSD, subject to the criteria governing the payment of 
monetary awards.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary awards.  



                       
____________________________________________
	MICHAEL E. KILCOYNE
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  




 


